DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Khuntia (US 3,853,360 A).
For claim 1, Khuntia discloses a track link for a ground-engaging track comprising:
an elongate link body 20 including [an inboard link side, an outboard link side] (fig. 5), a first link strap (slender portion of 28”) having a first track pin bore 36” [formed therein and extending between the inboard link side and the outboard link side] (fig. 5), a second link strap (slender portion of 32”) having a second track pin bore 34” [formed therein and extending between the inboard link side and the outboard link side] (fig. 5), and [a middle section] (enlarged portions of 28”, 32”);
the elongate link body further having [a lower shoe-mounting surface] (lower surfaces of fig. 5 configured to attach to a shoe 22”), and [an upper rail surface] (fig. 5, upper flat surfaces of 28”, 32”);
the upper rail surface including [a central pad formed on the middle section] (enlarged top surface of elements 28”, 32”), [a first leg extending from the central pad onto the first link strap] (slender top surface of 28”), and [a second leg extending from the central pad onto the second link strap] (slender top surface of 32”); and
[the middle section of the elongate link body including an inboard rail protrusion, projecting from the inboard link side, and the central pad including an anti-scalloping bump-out formed on the inboard rail protrusion] (fig. 5 and drawing 1 below).

    PNG
    media_image1.png
    510
    670
    media_image1.png
    Greyscale

Drawing 1
For claim 2, Khuntia discloses the track link [wherein the first leg and the second leg are laterally offset from one another, and the first leg, the second leg, and the central pad define a common plane] (fig. 5).
For claim 8, Khuntia discloses the track link wherein:
[a latitudinal first line is defined at a first origin of the anti-scalloping bump-out] (drawing 1 above, upper dashed line of 28”);
[a latitudinal second line is defined at a second origin of the anti-scalloping bump-out] (drawing 1 above, lower dashed line of 28”); and
[an anti-scalloping surface area is defined by the central pad as bounded fore-aft by the latitudinal first line and the latitudinal second line] (drawing 1 above).
For claim 11, Khuntia discloses a track link for a ground-engaging track comprising:
an elongate link body 20 including [an inboard link side, an outboard link side] (fig. 5), a first link strap (slender portion of 28”) having a first track pin bore 36” [formed therein and extending between the inboard link side and the outboard link side] (fig. 5), a second link strap (slender portion of 32”) having a second track pin bore 34” [formed therein and extending between the inboard link side and the outboard link side] (fig. 5), and [a middle section] (enlarged portions of 28”, 32”);
the elongate link body further having [a lower shoe-mounting surface] (lower surfaces of fig. 5 configured to attach to a shoe 22”), and [an upper rail surface] (fig. 5, upper flat surfaces of 28”, 32”);
[the upper rail surface including an outboard edge, and an inboard edge] (fig. 5), and [forming a central pad upon the middle section that extends longitudinally between the first link strap and the second link strap] (enlarged top surface of elements 28”, 32”), and [latitudinally between the outboard edge and the inboard edge] (fig. 5);
[the central pad having a scalloping-insensitive first region adjacent to the first link strap, a scalloping-insensitive second region adjacent to the second link strap, and a scalloping-sensitive middle region] (fig. 5 and drawing 1 above, the scalloping-insensitive regions being the flat edges and the scalloping-sensitive region being the bump-outs); and
[the scalloping-sensitive middle region having a diameter that is enlarged, relative to diameters of the scalloping-insensitive first region and the scalloping-insensitive second region] (fig. 5 and drawing 1 above), [to provide an anti-scalloping surface area for retarding scalloping of the upper rail surface] (capable, intended use).
For claim 12, Khuntia discloses the track link [wherein the track link includes an inboard rail protrusion, projecting from the inboard link side, and the scalloping-sensitive middle region includes an anti-scalloping bump-out formed on the inboard rail protrusion] (fig. 5 and drawing 1 above).
For claim 15, Khuntia discloses the track link [wherein the upper rail surface has a bumped-out diameter between the inboard edge and the outboard edge within the scalloping-sensitive middle region] (drawing 1 above, diameter shown at bump-out region), and [a second diameter that is equal within each of the scalloping-insensitive first region and the scalloping-insensitive second region] (drawing 1 above, smaller dashed lines).
For claim 18, Khuntia discloses a track link for a ground-engaging track comprising:
an elongate link body 20 including [an inboard link side, an outboard link side] (fig. 5), a first link strap (slender portion of 28”) having a first track pin bore 36” [formed therein and extending between the inboard link side and the outboard link side] (fig. 5), a second link strap (slender portion of 32”) having a second track pin bore 34” [formed therein and extending between the inboard link side and the outboard link side] (fig. 5), and [a middle section] (enlarged portions of 28”, 32”);
the elongate link body further having [a lower shoe-mounting surface] (lower surfaces of fig. 5 configured to attach to a shoe 22”), and [an upper rail surface] (fig. 5, upper flat surfaces of 28”, 32”);
[the upper rail surface including an outboard edge, and an inboard edge] (fig. 5), and [forming a central pad (enlarged top surface of 28”, 32”) upon the middle section extending between the first link strap and the second link strap, and between the outboard edge and the inboard edge] (fig. 5 and drawing 1 above); and
[the inboard edge extending longitudinally between the first link strap and the second link strap, and having an inboard edge profile that is bumped-out, in an inboard direction, within the middle section] (fig. 5 and drawing 1 above) [to provide a locally enlarged surface area of the central pad for retarding scalloping of the upper rail surface] (capable, intended use).
For claim 19, Khuntia discloses the track link [wherein the outboard edge has an outboard edge profile that is linear, and the inboard edge includes an inboard edge profile having a first linear segment, a second linear segment, each parallel to the outboard edge profile] (fig. 3) and [a bumped-out segment extending between the first linear segment and the second linear segment and forming a boundary of the locally enlarged surface area] (fig. 3 and drawing 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khuntia (US 3853360 A).
For claims 6, 7, 16, and 17, Khuntia discloses the track link [wherein the upper rail surface has a bumped-out diameter formed by the central pad within the anti-scalloping bump-out, and a second diameter formed by the central pad outside of the anti-scalloping bump-out] (drawing 1 above, bump-out diameter represented by solid line and second diameter represented by dashed lower line), but does not explicitly disclose a ratio of the bumped-out diameter to the second diameter is from 1.2:1 to 1.6:1 or 1.3:1 to 1.4:1.
	However, Khuntia does not explicitly teach that the ratio is within a range of 1.2:1 to 1.6:1 or 1.3:1 to 1.4:1.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified ratio within a range of a range of 1.2:1 to 1.6:1 or 1.3:1 to 1.4:1, wherein the ratio allows for an improved overall connection of the track link to a shoe based on an overall size of the cap screw, thus reducing overall vibration and detachment, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
	For claims 9 and 10, Khuntia does not explicitly teach that the anti-scalloping bump-out forms 15% to 30% or 17% to 19% of the anti-scalloping surface area.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the area to be within a range of 15% to 30% or 17% to 19%, wherein the area allows for an improved overall connection of the track link to a shoe based on an overall size of the cap screw, thus reducing overall vibration and detachment since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claims 13 and 14, Khuntia discloses the track link wherein:
[a latitudinal first line is defined at a first origin of the anti-scalloping bump-out] (drawing 1 above, upper dashed line);
[a latitudinal second line is defined at a second origin of the anti-scalloping bump-out] (drawing 1 above, lower dashed line); and
[an anti-scalloping surface area is defined by the central pad as bounded fore-aft by the latitudinal first line and the latitudinal second line] (drawing 1 above), and from 15% to 30% of the anti-scalloping surface area is formed on the anti-scalloping bump-out.
Khuntia does not explicitly teach that the anti-scalloping bump-out forms 15% to 30% or 17% to 19% of the anti-scalloping surface area.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the area to be within a range of 15% to 30% or 17% to 19%, wherein the area allows for an improved overall connection of the track link to a shoe based on an overall size of the cap screw, thus reducing overall vibration and detachment since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Allowable Subject Matter
Claims 3 – 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a latitudinal midline extending between an inboard edge and an outboard edge, and the anti-scalloping bump-out extends fore and aft of the latitudinal midline, or a first nut seat window and a second nut seat window formed in the middle section, the overlapping, and the bump-out segment is formed by the inboard edge upon the inboard rail protrusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20140001830 – comprising a track link having protrusions;
US-6322173 – comprising a track link having protrusions and seat windows
US-3851932 – similar to utilized prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611